NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2327-17T1

NEWARK HOUSING AUTHORITY
WYNONA LIPMAN GARDENS,

          Plaintiff-Respondent,

v.

TONI MURPHY,

     Defendant-Appellant.
_____________________________

                    Submitted February 11, 2019 – Decided March 11, 2019

                    Before Judges Fasciale and Gooden Brown.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. LT-036910-17.

                    Essex Newark Legal Services, attorneys for appellant
                    (Felipe Chavana and Maria D. Castruita, on the briefs).

                    Ehrlich, Petriello, Gudin & Plaza, PC, attorneys for
                    respondent (Charles R. Isaacs, on the brief).

PER CURIAM

          In this landlord-tenancy case, defendant appeals from a December 18,

2017 judgment of possession (JOP) in favor of Newark Housing Authority
(NHA). Judge Bridget A. Stecher conducted the trial, issued an oral opinion,

and then, in February 2018, provided an amplification of reasons. After we

denied defendant's motion for a stay, NHA re-leased the apartment to another

tenant. We affirm.

      In October 2017, NHA sent defendant a notice to quit and demand for

possession of the apartment. The notice sufficiently explained that defendant

had breached her lease by threatening and punching an NHA assistant property

manager (the manager), violently smacking a clipboard from her hands, and

physically injuring her. The notice identified sections of the lease that defendant

had breached, and it adequately explained the legal basis for evicting defendant.

NHA relied on N.J.S.A. 2A:18-61.1(e)(2)(breaching a public housing lease by

engaging in criminal activity); N.J.S.A. 2A:18-61.1(p)(assaulting or threatening

an employee of a landlord); HUD Handbook 4350.3, Section 8-14 (addressing

criminal behavior); N.J.S.A. 2C:12-1 (assault); and N.J.S.A. 2C:12-3 (terroristic

threats). Defendant did not vacate the premises, which led to the eviction

complaint in which NHA contended that she was a holdover tenant.

      The judge found the manager credible. She found, after listening to

defendant's testimony, that defendant (who gave the manager "dirty looks," and




                                                                           A-2327-17T1
                                        2
continued acting aggressively towards the manager during the trial) 1 paced back

and forth, brushed and bumped against the manager, and knocked the clipboard

out of her hands. The judge also found that defendant threatened the manager

while armed with a metal cane. The judge found defendant guilty of assault and

terroristic threats by a preponderance of the evidence.           Concluding that

defendant breached the lease, the judge entered the JOP. Thereafter, she denied

reconsideration.

      On appeal, defendant makes four points: (1) the court lacked jurisdiction

to enter the JOP; (2) the judge prejudged the case and deprived her of a fair trial;

(3) the amplification of reasons misrepresents the facts and violates her due

process rights; and (4) the judge had an insufficient basis to conclude she

punched the property manager in the face. We conclude that these arguments

are without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E). We affirm substantially for the reasons given by the judge, and add

the following remarks.




1
  There is no basis to conclude, as defendant contends, that the judge deprived
her of a fair trial by documenting defendant's behavior during the trial. Although
such conduct by defendant at trial is irrelevant to whether she assaulted and
threatened the manager at the apartment, it is relevant to the judge's assessment
of defendant's credibility.
                                                                            A-2327-17T1
                                         3
      The fact-findings of a judge sitting without a jury are "considered binding

on appeal when supported by adequate, substantial and credible evidence."

Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 484 (1974). We will not

disturb the judge's findings "unless we are convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice." Seidman v. Clifton Sav.

Bank, S.L.A., 205 N.J. 150, 169 (2011) (citation omitted). However, we review

the judge's legal determinations de novo. Manalapan Realty, LP v. Twp. Comm.

of Manalapan, 140 N.J. 366, 378 (1995). We have no reason to disturb the

judge's findings, and she applied the law correctly.

      The New Jersey Anti-Eviction Act (Act), N.J.S.A. 2A:18-61.1 to -61.12,

protects residential tenants from eviction absent a showing of good cause.

Morristown Mem'l Hosp. v. Wokem Mortg. & Realty Co., 192 N.J. Super. 182,

186 (App. Div. 1983). The Act specifically enumerates permissible grounds for

eviction and the associated notice requirements. N.J.S.A. 2A:18-61.1 and -61.2.

Absent proof of one of the enumerated grounds for eviction, the court lacks

jurisdiction to enter a judgment of possession. Hous. Auth. of Morristown v.

Little, 135 N.J. 274, 281 (1994). The judge entered the JOP relying on two

sections of the Act.


                                                                         A-2327-17T1
                                        4
      She relied on N.J.S.A. 2A:18-61.1(e)(2), which authorizes public housing

authorities to evict a tenant when "the person has substantially violated or

breached any of the covenants or agreements contained in the lease for the

premises pertaining to . . . illegal activities[.]" The judge found that defendant

breached HUD Handbook 4350.3, Section 8-14, and Paragraphs IX and XIV of

defendant's lease by engaging in criminal behavior that threatened the "health

[or] safety" of NHA employees. And the judge relied on N.J.S.A. 2A:18-

61.1(p), which provides for eviction if the judge finds by a preponderance of the

evidence that a tenant engaged in assault or terroristic threats against an

employee of the landlord. Here, the judge believed the manager's testimony and

made those findings.

      Affirmed.




                                                                          A-2327-17T1
                                        5